Case 3-19-13272-cjf        Doc 14      Filed 11/18/19 Entered 11/18/19 13:53:33                  Desc Main
                                       Document     Page 1 of 2



THIS ORDER IS SIGNED AND ENTERED.




                                                                  __________________________________
Dated: November 18, 2019                                                 Hon. Catherine J. Furay
                                                                     United States Bankruptcy Judge
________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF WISCONSIN
                                        MADISON DIVISION


   In Re:                                             Case No. 3-19-13272-cjf


   Nicole Marie McGlynn
   aka Nikki Marie McGlynn
            Debtors


                                    ORDER TERMINATING STAY


            This matter having come on before this Court upon a notice and motion for relief from

   stay which was filed with this court on or about October 29, 2019; and

            It appearing from the affidavit of mailing filed with this court that those entitled to notice

   received notice of the application; and

            Such notice required that any interested party wishing to object to said motion must have


                                                      1
Case 3-19-13272-cjf       Doc 14     Filed 11/18/19 Entered 11/18/19 13:53:33                  Desc Main
                                     Document     Page 2 of 2


   done so in writing no later than November 12, 2019; and

           It appearing that no objection or request for hearing was timely filed with this court as

   required by the notice; and

           This court being satisfied that the creditor, Bank of America, N.A. is entitled to relief

   from the automatic stay;

           NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

           The automatic stay in this matter as applies to the above-named creditor be and hereby is

   lifted as to the 2017 Subaru Legacy, VIN #4S3BNAD65H3008507.

                                                   ###




                                                    2
